IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0582
                               Filed June 17, 2020


IN THE INTEREST OF Z.P.,
Minor Child,

F.M., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       The father appeals the termination of his parental rights. AFFIRMED.



       Jesse A. Macro, Jr. of Macro & Kozlowski, LLP, West Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Toby J. Gordon, Assistant Attorney

General, for appellee State.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Doyle, P.J., Schumacher, J., and Potterfield, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


POTTERFIELD, Senior Judge.

       The father appeals the termination of his parental rights to his child, Z.P.,

born in late 2016.    The juvenile court terminated the father’s parental rights

pursuant to Iowa Code section 232.116(1)(h) (2019). The father challenges the

statutory ground for termination and argues the loss of his rights is not in Z.P.’s

best interests. “We review termination proceedings de novo.” In re C.B., 611
N.W.2d 489, 492 (Iowa 2000).

       The juvenile court may terminate parental rights pursuant to section

232.116(1)(h) when the court finds:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance [(CINA)] pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

The father contests the third and fourth elements—whether Z.P. was ever “formally

removed” from his care and whether the State proved he was unable to take over

caring for her at the time of the termination hearing.

       As to his challenge to the third element, the father did not contest the issue

of removal at the termination proceedings. He focused his arguments on whether

the State proved the child could not be placed in his care. He cannot raise the

issue for the first time on appeal. See In re A.B., 815 N.W.2d 764, 773 (Iowa 2012)

(“[T]he general rule that appellate arguments must first be raised in the trial court

applies to CINA and termination of parental rights cases.”). If we were to consider
                                          3


the merit of the father’s claim, we would find the child was removed from his care

as required by the statute. It seems he questions the removal because Z.P. was

in the full-time care of her mother at the time of the child’s removal; the father had

been visiting the child weekly at the mother’s house, but that was the extent of his

parenting. But “[p]hysical removal from the mother is sufficient to start the statutory

timelines counting toward termination as to either parent.” In re J.E., 907 N.W.2d
544, 547 (Iowa Ct. App. 2017). And the court’s orders following the CINA removal

hearing, the CINA adjudication hearing, and the dispositional hearing confirm

Z.P.’s placement outside of the care of both the mother and father and provide a

reason why she cannot be placed safely in either parent’s care.

       The father also challenges the fourth element, maintaining Z.P. could have

been placed in his care at the time of the termination hearing. See Iowa Code

§ 232.116(1)(h)(4). We disagree. The barriers preventing the father from taking

over care of Z.P. are unique in comparison to other termination-of-parental-rights

cases we see, but that does not make them any less real. The father works

approximately eighteen hours per day, Monday through Friday. While he testified

he would quit his evening job if Z.P. was placed in his care, he was still actively

working both jobs at the time of the termination hearing in late January 2020.

Based on previous statements made by the father, it is not clear he could financially

afford to quit working the second job. As of the termination hearing, the father did

not have a plan in place for who would care for Z.P. while he was working. He

stated he was aware of a place that took children before 6:00 a.m.—the time he

would need to drop Z.P. off—but he had not checked the place out or filled out an

application for Z.P. to attend. We question if the father would schedule and get
                                           4


Z.P. to her therapy and other necessary appointments—because of his long work

hours, his apparent lack of interest in and knowledge about Z.P.’s medical and

mental-health issues, and his lack of a driver’s license. Additionally, the father’s

home was not ready for Z.P to live in, as he did not have a bed in which it was safe

for her to sleep.

       The father progressed to semi-supervised visits and seemed generally able

to keep Z.P. safe during the few hours a week he spent with her. But we agree

with the juvenile court that he “simply failed to make a meaningful effort to assume

his parental role.” The father testified that he would follow all court orders and take

any further steps required of him if the court placed Z.P. in his care, but he had

failed to do so up to that point. Because he never learned about Z.P.’s medical

and mental-health diagnoses, did not ready his home for Z.P. to move in, and did

not know who would provide care for her during his long work days, Z.P. could not

be placed in his care at the time of the termination hearing.

       The father contends termination of his parental rights is not in Z.P.’s best

interests. In our best-interests analysis, we “give primary consideration to the

child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and needs

of the child.” Id. § 232.116(2). Additionally, as it applies to Z.P., we consider

“whether the child has become integrated into the foster family to the extent that

the child’s familial identity is with the foster family, and whether the foster family is

able and willing to permanently integrate the child into the foster family.” Id.

§ 232.116(2)(b). While the father loves Z.P., he is not able to provide her full-time

care. This is true in spite of the fact that DHS had been involved with the family
                                           5


for more than sixteen months and the father received an extension of time to work

toward reunification in September 2019. See C.B., 611 N.W.2d at 495 (“Once the

limitation period lapses, termination proceedings must be viewed with a sense of

urgency.”). In contrast, the foster parent, who cares for Z.P. and one of her

siblings, is able to meet Z.P.’s physical and emotional needs and plans to adopt

Z.P. and her sibling. The family’s service provider opined that Z.P. is happy and

well-integrated into her foster family and their home.            For these reasons,

termination of the father’s parental rights is in Z.P.’s best interests.

       We affirm the termination of the father’s parental rights.

       AFFIRMED.